Citation Nr: 1450536	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-12 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease.

2.  Entitlement to service connection for a circulatory disorder of the right lower extremity.

3.  Entitlement to service connection for a right calf disorder, claimed as deep venous thrombosis.

4.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee.

5.  Entitlement to a rating in excess of 10 percent for the residuals of a right knee injury, including restoration of a 20 percent rating, effective prior to March 1, 2011.  

6.  Entitlement to a total rating due to individual unemployability caused by the appellant's service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and L. K. G.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from March 1971 to March 1973.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions in September and December 2010.  

In September 2010, the RO denied the appellant's claims of entitlement to service connection for cardiovascular disease, a circulatory disorder, and a right calf disorder.  The RO also denied the appellant's claim for a rating in excess of 10 percent for right knee arthritis.  The appellant disagreed with those decisions, and appealed to the Board.  

In September 2010, the RO also proposed to reduce the appellant's rating for the residuals of a right knee injury from 20 percent to noncompensable.  The RO informed the appellant of that proposal and the type of evidence he could submit if he did not agree with the proposal.  The RO further informed the appellant that if it did not hear from him within 60 days, it would reduce his evaluation.  

No additional evidence was received, and in December 2010, the RO reduced the appellant's rating for the residuals of a right knee injury to zero percent (noncompensable), effective March 1, 2011.  The appellant also disagreed with the reduction and that issue was added to those already on appeal.  

In March 2011, the RO increased the appellant's rating for right knee arthritis to 10 percent, effective March 1, 2011.  However, that action was not a full grant of the benefit sought on appeal; and, therefore, that issue remained on appeal.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (an appellant is presumed to be seeking the maximum allowable benefit).

During his video conference, the appellant raised contentions to the effect that service connection was warranted for a back disorder, primarily as a result of his service-connected right knee disorders.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim, and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2013).  It is referred to the RO, however, for appropriate action.

During his video conference, the appellant also raised contentions to the effect that he was entitled to a TDIU.  That issue is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  Arthritis of the right knee is manifested by pain, stiffness, weakness, swelling, crepitus, and limitation of flexion to 30 degrees.  

2.  The residuals of right knee injury are productive of slight impairment.  




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for arthritis of the right knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2013).

2.  The criteria for a rating in excess of 10 percent for residuals of a right knee injury are not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of the issues of entitlement to increased ratings for arthritis of the right knee and for the residuals of a right knee injury.  After reviewing the record, the Board finds that the VA has met that duty.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).
In May 2010, the VA received the appellant's claims.  Thereafter, the RO advised the claimant by letter of the criteria for an increased rating and informed him of his and the VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist the appellant includes helping him to obtain pertinent evidence, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the appellant's PMRs, VA medical records (VAMRs), and the transcript of his February 2014 video conference.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

During the February 2014 video conference with the Veterans Law Judge whose signature appears at the end of this decision, the undersigned explained the issues fully and suggested the submission of evidence that the appellant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veterans Law Judge left the record open for 30 days, so that the appellant could submit additional evidence to support his claims.  The conduct of the video conference was performed in accordance with applicable VA regulations.  Thus, there was no prejudice to any of the appellant's claims as a result of the conduct of that video conference.  38 C.F.R. § 3.103(c)(2) (2013);see Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his increased rating claims.  He has not identified any outstanding evidence which could support either of those claims; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the increased rating claims.

Analysis

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2012); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 




In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the appellant's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart.  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the appellant may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40 ; Johnston v. Brown, 10 Vet. App. 80, 85   (1997). 

Right Knee Arthritis

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of flexion of the knee is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Codes 5260.  A 10 percent rating is warranted when flexion is limited to 45 degrees, while a 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  
Limitation of extension of the knee is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Codes 5261.  A 10 percent rating is warranted when extension of the knee is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees, and a 30 percent rating is warranted when extension is limited to 20 degrees.  

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

The evidence, such as records reflecting the appellant's VA treatment from December 2010 to May 2013 and the reports of VA examinations in May and August 2010 and March 2013, shows that the appellant's right knee is manifested primarily by complaints of pain, stiffness, swelling and crepitus.  He also reports flare-ups with weather changes and with prolonged sitting and standing.  During VA outpatient treatment in August 2011, the appellant's active extension was within normal limits.  His active flexion showed a minimal loss of motion with pain during movement and pain against resistance.  There was grinding over the right patella with active flexion and extension.  

Although the appellant has been able to fully extend his knee to zero degrees, flexion has been limited during the VA examinations to 100 degrees, 75 degrees, and 30 degrees.  He also reported additional pain on repetitive testing, as well as fatigue and weakness.  During the March 2013 examination, his strength was 3/5 that is, he demonstrated active movement against gravity by not against resistance.  The examiners report that he is able to perform his activities of daily living but that the appellant's right knee arthritis interferes with other daily activities.  He is unable to stand or walk for prolonged periods and has difficulty negotiating stairs.  He can't run, jump, kneel, or squat and has difficulty maintaining his physical condition.  The appellant has been unemployed since the late 1990's, the most recent VA examiner opined that the appellant's right knee disorder would negatively affect his ability to perform manual labor.  

The Veteran's right knee disorder more nearly approximate the criteria for a 20 percent rating for the appellant's right knee arthritis under the applicable diagnostic codes.  At the very least, there is an approximate balance of evidence both for and against the claim that his right knee arthritis has gotten worse.   Under such circumstances, all reasonable doubt is resolved in favor of the appellant, and the claim will be decided on that basis. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, a 20 percent rating is warranted; and, to that extent, the appeal is allowed.

In arriving at this decision, the Board has considered the possibility of a still higher schedular evaluation.  Although he is able to flex his knee to at least 30 degrees,  the examiner noted that the appellant had displayed poor effort.  While he generally uses a cane and knee brace and demonstrates an antalgic gait, the manifestations of his abnormal weight-bearing are bilateral in nature and not confined to his right side.  He demonstrates callouses on both feet and abnormal wear on each shoe.  Despite the weakness in his right lower extremity, there is no evidence of any associated muscle atrophy of disuse.  Moreover, there is no evidence of associated heat, redness, deformity, incoordination  or deficits in his sensation or reflexes.  Taken together, these manifestations of the appellant's right knee disability militate against the assignment of a higher rating.  Therefore, rating in excess of 20 percent is not warranted.  

Residuals of the Right Knee Injury

The appellant's residuals of a right knee injury are also rated as other impairment of the knee manifested by recurrent subluxation or lateral instability.  38 C.F.R. §§ 4.71a, Diagnostic Code 5257.  A 10 percent rating is warranted for slight impairment, while a 20 percent rating is warranted for moderate impairment.  

The reports of the VA examinations performed in May and August 2010 and March 2011 show that the residuals of the appellant's right knee injury are manifested, primarily, by complaints of locking, giving way, and instability.  An MRI of the right knee revealed mild degeneration of the fibular collateral ligament and degeneration in the medial meniscus and a severe loss of cartilage in the area of the patella.  The May 2010 VA examination revealed slight ligamentous instability.  However, during the latter two examinations, there was no evidence instability or recurrent subluxation of the right knee.  As above, the appellant has not had any recent treatment for his right instability, and there is no record of any recent falls due to giving way or locking.  Under such circumstances, the appellant does not meet or more nearly approximate the criteria for a higher schedular evaluation.  Accordingly, the current 10 percent rating is confirmed and continued, and the appeal is denied.  

In arriving at this decision, the Board has, again, considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  Unlike the issue involving an increased rating for right knee arthritis, the preponderance of the evidence is against the appellant's claim for a higher rating for the residuals of a right knee injury. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 

Extraschedular Considerations

Finally, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the appellant's service-connected right knee disorders.  38 C.F.R. § 3.321(b)(1) (2013).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the appellant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied here.  The appellant's service-connected right knee disability is manifested by signs and symptoms such as pain, stiffness, locking, fatigability, weakness, limitation of motion, crepitus, and instability , which impair his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 2560, 5261.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

The schedular rating criteria reasonably describe the appellant's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the appellant's right knee disabilities, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The appellant has been unemployed for many years, and  he testified that his service-connected knee disorders prevented him from obtaining employment.  However,  there is no evidence of record to support that statement.  In addition, his right knee disorders have not resulted in any hospitalizations.  The Board finds, therefore, that the appellant's service-connected right knee disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to a 20 percent rating is granted for arthritis of the right knee. 

Entitlement to a rating in excess of 10 percent is denied for the residuals of a right knee injury.  



REMAND

With respect to the appellant's claims of entitlement to service connection for cardiovascular disease; a circulatory disorder of the right lower extremity; and a right calf disorder, further development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is remanded to the agency of original jurisdiction (AOJ) for the following actions:  

1.  During his February 2014 video conference, the appellant raised contentions to the effect that he is unable to work due to his service-connected disabilities.  Such testimony raises an ancillary issue of entitlement to a TDIU.  That claim has not yet been considered by the RO.  

The AOJ must notify the appellant of the information and evidence necessary to substantiate his claim of entitlement to a TDIU. 

2.  The AOJ must ask the appellant for the name and address of all health care providers (VA and non-VA) who have treated him and/or facilities (VA and non-VA) where he has been treated for a cardiovascular disorder, a circulatory disorder, and/or a right calf disorder since May 2013.  This must include, but is not  limited to, the name and address of the private physician who told the appellant that his service-connected right knee disorders had caused circulatory problems in his right foot.  

3.  When the actions in part 2 have been completed, the AOJ must request the appellant's treatment records DIRECTLY from the health care provider or medical facility identified by the appellant.  Such requests must include the private physician who told the appellant that his service-connected right knee disorders had caused circulatory problems in his right foot.  

The requested records should include, but are not limited to, the reports of outpatient treatment, discharge summaries, consultation reports, X-ray reports, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  The AOJ must also ask the appellant provide any such records he may have in his possession.  

A failure to reply or a negative response to any request must be noted in writing and associated with the claims folder.

If the records are held by an agency or department of the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the records are held by an entity no affiliated with the federal government, and such records are unavailable, the AOJ must notify the appellant and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

3.  In May 2013, a VA treatment record showed that the appellant had a history of knee swelling associated with circulatory problems.  The treating VA physician stated that the swelling about the knee may need a medical and rheumatology evaluation.  

Following the August 2010 VA examination, the examiner opined that the appellant's service-connected right knee disorder did not cause his varicose veins, venous insufficiency or cardiac disease.  The VA examiner did not render an opinion as to whether the appellant's service-connected right knee disorders had aggravated his varicose veins, venous insufficiency or cardiac disease.  

The AOJ must schedule the appellant for medical and rheumatologic examinations to determine the nature and etiology of any circulatory disorder, right calf disorder, and/or cardiac disease found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner(s) for review in conjunction with the examination, and the examiner(s) must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a circulatory disorder, a right calf disorder, and/or cardiac disease, is diagnosed, the VA examiner must identify and explain the elements supporting each diagnosis. 

The VA examiner(s) must also render an opinion as to whether or not any circulatory disorder, right calf disorder, and/or cardiac disease is proximately due to or has been aggravated by his service-connected right knee arthritis and/or his service-connected residuals of a right knee injury.  The VA examiner(s) must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so.  

THE EXAMINER AND THE AOJ ARE ADVISED THAT a nonservice-connected disease will be considered to have been aggravated by a service-connected disorder when there is an increase in disability in the nonservice connected disease that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  

Temporary or intermittent flare-ups of a nonservice-connected injury or disease are not sufficient to be considered aggravation, unless the underlying condition, as contrasted to symptoms, is worsened.  

The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim.  

In the event that the appellant does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims file.  If the notice was returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

3.  When the actions requested in parts 1 and 2 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issues of entitlement to service connection for a cardiovascular disorder, a circulatory disorder of the right lower extremity, and a right calf disorder, claimed as deep vein thrombosis.  The AOJ must also adjudicate the issue of entitlement to a TDIU.

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


